

116 HRES 398 IH: Expressing the sense of the House of Representatives that the Green New Deal is antithetical to the principles of free market capitalism and private property rights, is simply a thinly veiled attempt to usher in policies that create a socialist society in America, and is impossible to fully implement.
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 398IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Mr. Johnson of Louisiana (for himself, Mr. Byrne, Mr. Olson, Mr. Yoho, Mr. Grothman, Mr. Duncan, Mrs. Hartzler, Mr. Carter of Texas, Mr. Flores, Mr. LaMalfa, Mr. Barr, Mr. Huizenga, Mr. David P. Roe of Tennessee, Mr. Hice of Georgia, Mr. Abraham, Mr. Budd, Mr. Walker, Mr. McClintock, Mr. Watkins, Mr. Steube, Mr. Palazzo, Mr. Marshall, Mr. Conaway, Mr. Stewart, Mr. Gosar, Mr. Newhouse, Mr. Mooney of West Virginia, Mr. Babin, Mr. Kevin Hern of Oklahoma, Mr. Riggleman, Mr. Aderholt, Mr. Estes, Mr. Fleischmann, Mr. Kustoff of Tennessee, Mr. Kelly of Mississippi, Mr. Balderson, Mr. Cloud, Mr. Banks, Mr. Baird, Mr. Rouzer, Mr. Walberg, Mr. Scalise, Mr. Higgins of Louisiana, Mr. Norman, Mr. Wright, Mr. Green of Tennessee, Mr. Davidson of Ohio, Mr. Gibbs, Mr. DesJarlais, Mr. Brooks of Alabama, Mr. Weber of Texas, Mr. Mitchell, Mr. Loudermilk, and Mr. Dunn) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Oversight and Reform, Science, Space, and Technology, Education and Labor, Transportation and Infrastructure, Agriculture, Natural Resources, Foreign Affairs, Financial Services, the Judiciary, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that the Green New Deal is antithetical to the
			 principles of free market capitalism and private property rights, is
			 simply a thinly veiled attempt to usher in policies that create a
			 socialist society in America, and is impossible to fully implement.
	
 Whereas, on February 7, 2019, Representative Alexandria Ocasio-Cortez and Senator Edward Markey introduced H. Res. 109 and S. Res. 59, respectively, resolutions recognizing the duty of the Federal Government to create a Green New Deal;
 Whereas, on March 26, 2019, the Senate voted to invoke cloture on the motion to proceed to S. J. Res. 8, a joint resolution containing the text of the Green New Deal;
 Whereas the recorded vote on the cloture motion for S. J. Res. 8 failed with the sponsor and cosponsors of S. Res. 59 and all other Democrats voting present;
 Whereas the cost of implementing the Green New Deal, while difficult to accurately estimate due to the lack of a coherent framework, is—
 (1)estimated by the American Action Forum to total as high as $93 trillion over 10 years; and (2)estimated by the American Enterprise Institute to total approximately $9 trillion annually;
 Whereas the previously published Frequently Asked Questions document for the Green New Deal (in this resolution referred to as the FAQ document) acknowledges that the combined resources of every billionaire and company are insufficient to cover the cost of the Green New Deal;
 Whereas the Green New Deal’s goal of meeting 100 percent of the power demand in the United States through renewable energy resources within 10 years is likely technologically impossible because—
 (1)while fossil fuel power generation can be increased or decreased based on consumer demand, renewable energy resources are dependent on environmental conditions beyond human control;
 (2)according to the Energy Information Administration, the energy efficiency or capacity factor ratio of wind and solar electricity generation are 35 percent and 26 percent, respectively, while the energy efficiency of nuclear, coal, and natural gas electricity generation are 92 percent, 54 percent, and 51 percent, respectively; and
 (3)according to the Heartland Institute, the Green New Deal would require the mining of tons of minerals that are not currently produced in quantities that would satisfy such an expansion of renewable energy resources;
 Whereas the Green New Deal’s goal of meeting 100 percent of the power demand in the United States through renewable energy resources within 10 years is likely fiscally impossible because—
 (1)the intermittency of wind and solar electricity generation necessitate a vast expansion of storage infrastructure, and, according to the MIT Technology Review, a battery system that provides just 12 hours of electricity storage throughout the United States would cost more than $2.5 trillion;
 (2)according to the American Action Forum, the capital expenditures to transition to 100 percent renewable electricity production could cost the United States at least $5.7 trillion, which, based on estimates from the International Food Policy Research Institute, the World Bank, and the Economist, is enough money to simultaneously end world hunger for 20 years, provide clean water to the entire world, and end malaria;
 (3)according to the American Action Forum, operating expenses for wind turbine and solar panel maintenance and operation would cost $387 billion annually; and
 (4)according to the American Action Forum, the average amount of energy bills would increase between $576 and $3,882 per year, resulting in widespread energy poverty;
 Whereas according to the United Kingdom Office for National Statistics, cold indoor temperatures are associated with excess winter deaths, contributing to an estimated 50,100 excess winter deaths in the 2017 to 2018 winter period;
 Whereas the Green New Deal’s goal of meeting 100 percent of the power demand in the United States through renewable energy resources within 10 years would have severely detrimental impacts to the environment and wildlife because—
 (1)according to the American Enterprise Institute, the need for solar panel and wind turbine expansion would require over 115 million of acres of land, which is 15 percent larger than the land area of California;
 (2)solar farms incinerate thousands of birds each year, as reported by the Los Angeles Times, and according to a report published by the Wildlife Society Bulletin, wind turbines were estimated to have killed 573,000 birds and 880,000 bats in 2012 alone; and
 (3)under the Obama administration, the U.S. Fish and Wildlife Service finalized a rule allowing wind energy companies to avoid penalties for the slaughter of golden eagles and up to 4,200 bald eagles that would have otherwise violated the Bald and Golden Eagle Protection Act and the Migratory Bird Treaty Act;
 Whereas according to a report published by the College of Family Physicians of Canada, the adverse health effects for those living near wind turbines includes sleep disturbance, headaches, anxiety, depression, and cognitive dysfunction;
 Whereas the FAQ document sets a goal to replace every combustion-engine vehicle in the United States, which, according to the Bureau of Transportation Statistics, would require replacing the majority of—
 (1)almost 270 million cars; (2)nearly 12 million boats;
 (3)over 130,000 transit vehicles; and (4)almost 27,000 trains;
 Whereas the FAQ document sets a goal to build out high-speed rail infrastructure at a scale where air travel stops becoming necessary, which, according to the American Action Forum, would cost between $1.1 and $2.5 trillion and require the construction of 19,453 miles of track;
 Whereas the Green New Deal’s goal of upgrading all existing buildings to achieve maximum energy and water efficiency within 10 years is likely impossible because the United States has—
 (1)almost 100 million residential buildings; (2)approximately 140,000 schools;
 (3)over 306,000 Federal Government buildings; and (4)approximately 384,000 churches;
 Whereas the Green New Deal calls for Federal subsidies and intervention in the private marketplace, which tend to distort economic activity and disincentivize innovation;
 Whereas the Green New Deal and the FAQ document call for the enactment of policies with no semblance of a connection to emissions or climate change, including—
 (1)providing free college to all Americans, which the American Enterprise Institute estimates will cost at least $70 billion per year;
 (2)providing Government health care to all Americans, which the Committee for a Responsible Federal Budget estimates would cost $28 trillion over a decade; and
 (3)providing economic security for those unwilling to work; Whereas socialism and communism rely upon dictatorships that deny freedoms enjoyed by all Americans, including freedom of speech, a free press, free assembly, free and open elections, due process, and a free and independent judiciary; and
 Whereas in the 20th century alone, socialist and communist regimes were responsible for the deaths of over 100 million men, women, and children: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the Green New Deal would violate all Americans’ right to life, liberty, and the pursuit of happiness;
 (2)the Green New Deal would have an almost incomprehensibly devastating effect on the national debt of the United States, and no collection of revenue-raising measures could pay for its implementation without completely destroying the economy and societal fabric of the United States;
 (3)the Green New Deal is antithetical to the principles of free market capitalism and our private property rights, bedrock principles that have made the United States the greatest country in the world;
 (4)many of the proposals in the Green New Deal have no connection at all to climate change, and reveal the true nature of the Green New Deal;
 (5)the Green New Deal is simply a thinly veiled attempt to usher in policies that create a socialist society in America; and
 (6)the United States is a free society that has fought against socialist regimes for decades and must continue to fight against socialism in the future.
			